Citation Nr: 1342715	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-29 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a disability rating higher than 20 percent for lumbar sprain.

3.  Entitlement to a disability rating higher than 10 percent for right knee patellar tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in January 2009 and April 2010.  The January 2009 rating decision continued a 20 percent rating for lumbar sprain and a 10 percent rating for right knee patellar tendonitis; and the April 2010 rating decision denied service connection for sleep apnea.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In a substantive appeal (VA Form 9) received by the RO in June 2011 the Veteran requested a videoconference Board hearing regarding the assigned rating for his service-connected lumbar spine and right knee disabilities; and in a substantive appeal (VA Form 9) received by the RO in October 2012 the Veteran requested a videoconference Board hearing on the issue of service connection for sleep apnea.  See 38 C.F.R. § 20.703.  As the requested hearing(s) have never been scheduled and the Veteran has not withdrawn his requests, remand for scheduling of a Board hearing in accordance with 38 C.F.R. § 20.704 is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing, and provide adequate notice to the Veteran and his representative of said in accordance with 38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

